UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1094



TYRONE A. ANDREWS,

                                              Plaintiff - Appellant,

          versus


DISTRICT ATTORNEYS OFFICE OF DURHAM COUNTY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-00-738-1)


Submitted:   June 28, 2002                 Decided:   July 24, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone A. Andrews, Appellant Pro Se.      Staci Tolliver Meyer,
Assistant Attorney General, Michael F. Easley, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Tyrone A. Andrews appeals the district court’s order granting

summary judgment to Defendant in his employment discrimination

action and the magistrate judge’s order granting Defendant’s motion

to strike Andrews’ amended complaint and denying Andrews’ motions

to compel discovery.     We have reviewed the record, the magistrate

judge’s   order,   and   the   district      court’s   opinion   and   find    no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.    See Andrews v. Dist. Attorneys Office, No. CA-00-

738-1 (M.D.N.C. Oct. 1, 2001; Jan. 11, 2002).               We dispense with

oral    argument   because     the   facts    and   legal   contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                       2